Earl Warren: Number 74, Federal Trade Commission, Petitioner, versus Henry Broch and Company. Solicitor General.
Archibald Cox: Mr. Chief Justice. The Broch case is here on certiorari to review a question very closely related to the question which I've just been arguing to the Court. The writ was issued to review a decree of the Court of Appeals for the Seventh Circuit in which that Court on its own motion modified an order of the Federal Trade Commission in a case arising under Section 2 (c) of Clayton Act, some of the members of the Court may recall that this is the second time that the case has been here. It was here on the merits, that is to say, on the question of whether the Broch Company had violated Section 2 (c) and was decided in an opinion Mr. Justice Douglas reported in 363 United States. There were four Justices who dissented but the merit, as I take it, it has now been settled and the case is here on the question concerning the scope of relief which is certainly parallel and we think virtually identical to the question presented in the Ochoa case that was just argued. Here, there are two questions. The first is whether a Court of Appeals may cut down the scope of a Federal Trade Commission order on the ground that it is broader than the proven violation warrant where the respondent had the opportunity to object to the scope of the order before the Commission, but raised no question about its scope at that time. And we submit that under those circumstances, the Court of Appeals had no -- I don't -- no authority, I was about to say, I was hoping the jurisdictional sense as the Court of Appeals erred in cutting down the scope of the order. Assuming that the Court decides that question against the Government, then the second question is raised, which is whether the Commission upon finding that a seller's broker has unlawfully passed on part of his commission to a large scale buyer as way of producing price or the buyer's cost in violation of Section 2 (c). Then has the Federal Trade Commission discretion to forbid the buyer from engaging in the same unlawful practice in relation to other buyers and sellers or must the Federal Trade Commission order be confined as a matter of law to unlawfully passing on the brokerage in future sales between the same seller and same buyer, leaving in freeze, so far as the order is concerned, to repeat the unlawful practice in sales for other sellers to other buyers. The facts of the case, they recall, although I think I need to do it only briefly. Upon the usual proceedings, the hearing examiner found that the respondent Broch was a broker engaged in selling food products for Canada Foods with the understanding that his commission would be 5%. Now, Canada Foods had fixed the price of a $1.30 a gallon for apple juice. A large scale prospective buyer, Smucker, had through another broker offered at $1.25. It then replied the price was $1.30 and the word got out that the only way the price could be reduced was by -- reduced by the broker. Broch then arranged two sales from the Canada Foods to Smucker at $1.25. Broch agreed to reduce his commission from 5% to 3% so that Broch absorb two and a half cents a gallon and Canada Foods absorb the other two and a half cents a gallon in order to make the sale to Smucker. The initial decision as it's called in the Federal Trade Commission the trial examiner's report, as I fear, I may call it at familiarity with the Labor Board, found these facts and recommended an order against the respondent. The proposed order is significant. It appears on page 202 of what we call the old record because it's the record that was used when the case was here on the merits and it's somewhat the fatter of the two brown volumes. The order directed -- the order proposed that respondent be directed forthwith to cease-and-desist from paying, granting or allowing, directly or indirectly to the J.M. Smucker Company or to any other buyer and the critical words in this case are the words “to any other buyer” or to anyone acting for in behalf of -- or in behalf of or subject to the direct or indirect role of such buyer, what is forbidden to pay, grant or allow any allowance or discount in lieu of brokerage, or any part of percentage, by selling any food products to such buyer at prices reflecting a reduction from the prices at which sales for such food are currently being affected by respondents for Canada Foods Limited or for any other seller principal, and the words “or any other seller principal” are in controversy as the case maybe, where the reduction in price is accompanied by a reduction in the regular rate of brokerages is another. And then paragraph (2) again, orders Broch to cease-and-desist from in any other manner paying, granting or allowing directly or indirectly to the J.M. Smucker Company or to any other buyer, anything of value as a commission brokerage or other compensation in connection with any sale of food or food products to such buyer for its own account. In other words, they ordered, proposed that the respondent be directed to cease from unlawfully passing on its brokerage commission as a way of giving the buyer a lower price not only in making sales on behalf of Canada Foods to Smucker but in making sales on behalf of any other seller to any other buyer of food products. When the hearing officer made his initial decision, the respondent filed a notion of appeal to the full commission. And Commission has rules relating to the way in which appeal should be taken and specifically to the way in which points shall be raised on an appeal. The pertinent rule appears at page 45 of the new record. Down at the -- below the heading which is about the third of the way down the page. You'll notice that first it speaks of who may appeal and then content of appealed brief. The appeal should be in the form of a brief and shall contain in the order indicated below the following. A list of the questions involved and to be argued, an argument presenting clearly the facts of law, in fact it relied on in support of a position taken on each question. Respondent filed a brief in that form. The brief made no objection whatsoever with the respect to the scope of the order. In other words also, there was a case where the examiner not only dealt with the substantive question of whether there was a violation but also recommended a specific order so the respondent had full warning of what was proposed. His brief was confined to arguments that he hadn't violated Section 2 (c) and there's nothing whatsoever, which even suggest any objection to the scope of this order, assuming that a violation of Section 2 (c) was found to occur. The Federal Trade Commission's decision approved in general the theory that the examiner had adopted. And specifically, the Commission entered the order which was in the examiner's proposed -- in the examiner's initial decision. The case was then taken to the Court of Appeals in the Seventh Circuit and again, the argument went to the substantive questions of law and there was no suggestion that if the substantive questions were ruled against the respondent that the order was still too broad. The Seventh Circuit sustained the respondent's position on the merits. Your Honors will recall that it held at Section 2 (c) was not applicable to a seller's broker and also that the respondent, Broch, did not make any allowance in lieu of brokerage. That decision was reversed, as I said earlier, in an opinion in 363 U.S. written by Justice Douglas and four members of the Court dissenting.
John M. Harlan II: Could I ask you this point, there's no provision, general provision (Inaudible)?
Archibald Cox: There is no provision in the statute comparable to 10 (e). I shall argue that the same rule exists as a matter of administrative law and the decisions of this Court. There's no statutory provision that is comparable with the respect to raising questions below. When the case got back to the Seventh Circuit, the respondent filed a motion to set aside or modify the order of the Federal Trade Commission. And he raised what I think we can conveniently describe as three kinds of questions. First is the Court to find that the allowance in that particular case had been justified by various economist and competitive considerations that argued that that was a question that hadn't been decided by this Court. The Seventh Circuit apparently denied that argument. His second request before the Seventh Circuit was that it modify the order of the Federal Trade Commission in relation to the kind of practice that it prohibited. The argument stated very shortly was that the order forbad the respondent to do certain kinds of things which this Court had not adjudicated in the case of the merits and then it was to - I think in vertical direction, it covered too many kinds of conduct. It was phrased in the words of 2 (c). The Seventh Circuit was apparently persuaded by that argument because it didn't modify the order in that respect. The third type of objection raised by the respondent in the Seventh Circuit was that the order didn't simply forbid him not to engage in these unlawful practices in effectuating sales between Canada Foods and Smucker but told him not to engage in the unlawful practices at all. And he objected to that on the ground that such an order was too broad because the only sale – sales, there were two of them, proved in the record where sales from Canada Foods to Smucker. The Court of Appeals denied the respondent's motion in all respects. Then on the Court's own motion, it entered an order striking out the words “on behalf of any other seller” or “in sales to any other buyer” so as to confine the order to one to stop passing on brokerage unlawfully when you're selling goods from Canada Foods to Smucker.
Speaker: (Inaudible)
Archibald Cox: Well, it gave no explanation, Your Honor. And I could only speculate. This was the same Court, if my memory is correct, that had decided the Brandman Iron case. I think its reasoning, and I do want to make it clear, I'm just speculating. I think its reasoning must have been this that it recognized that under 10 (e) now, I'm now speaking of the labor case, the respondent had no right to raise such questions. And I infer that it assumed that the same rule was applicable under the Tucker Freight Lines case, other decisions even so there was no such provision in the statute.
Felix Frankfurter: It's very (Voice Overlap)
Archibald Cox: Then mistakenly, I think the Court felt that although there was no -- although the respondent had no standard, nevertheless the Court on the theory in Justice Stone's concurring opinion in Cheney had an -- a Court responsibility, a judicial responsibility for the order and that on its own motion, it had power to change it. Now, of course, in doing that, it overlooked several decisions by this Court. One in a case involving the United Mine Workers written by Justice Brennan, another in a case coming from the Federal Power Commission where it was squarely held in each instance in the Federal Power Commission case after some discussion that the same statutory provision forbids the Court to look at objections that were not raised below on its own motion because indeed the language, if you look at the statute, was that -- was that the Court shall not consider. It wasn't that the respondent shall not raise. Now, I'm told -- I want to infer that I've made one mistake. I was under the impression with the Brandman Iron case was a Seventh Circuit case. I am now told that I am in error that it was a Sixth Circuit case and at my attempt to explain what the Seventh Circuit did on the basis of the Brandman, the Court said they're innovated in -- in that opinion, maybe a nice theory but it doesn't correspond to the facts.
John M. Harlan II: (Inaudible)
Hugo L. Black: May I ask if this case preceded or followed the First Circuit's opinion which we just considered?
Archibald Cox: It -- the order in this case --
Hugo L. Black: (Voice Overlap) Court of Appeals.
Archibald Cox: -- entered November 3, 1960, it followed by months and a half Judge Aldrich's opinion in the First Circuit.
Hugo L. Black: In which they had acted on their own motion.
Archibald Cox: In which they had acted on their own motion. I do not know whether that case has been called to the Seventh Circuit's attention by Mr. Rowe. There maybe some connection there obviously. Now, that the case is here, our argument is two-fold. First, we submit that the court below erred as a matter of law in cutting down the scope of the Federal Trade Commission order in a case where the respondent had the opportunity to raise a question concerning the scope of the order before the commission and failed to do it in violation of the Commission rule. Second, we say that if the Court considers the merits of the order, that the Commission's order was proper and then it was not required to limited its order to cease-and-desist to sales made on behalf of Canada Foods to Smucker, but could forbid the continuation of the unlawful practice in sales between any buyer and so on. I would emphasize first that petitioner again did not raise the contention before the Federal Trade Commission. You'll recall that the hearing examiner did recommend this precise order that the rules concerning appeals to the Commission require you to set forth what your exceptions are in the form of questions presented in the brief and that this was not done. Now, the respondent offers two arguments. First, he says, “Well, the Government says in its brief that the Federal Trade Commission that does consider the scope of orders even so no exception is made by the respondent.” And of course that is true up to a point. Now the Commission has a responsibility for the order that it enters and as I understand it therefore, it does consider in general but it takes the scope where the order should be and if there's nothing that appears wrong with it, as proposed by the examiner, then it goes out. But I submit that that is an altogether different kind of consideration from the consideration that it administered in agency or a Court will give to -- an order or a question where the problem is raised. It's not unlike the situation with respect to a Judge's charge. He considers what he instructs the jury but of course the rules required the party who objects to the charge to point out to the parts that are wrong and so that the Judge may really concentrate his attention on it and consider whether a change should be made, what the precise facts are in some detail and so it is with an administrative agency unless the point is raised, the type of consideration is bound to be different from what it is where the point has been thoroughly briefed and argued. The respondent's other proposition as I understand it is -- well, we challenge the order at every turn. That of course is true but a challenge to the order of the merits raising questions of statutory interpretation or questions of the fact on the record is quite different from a challenge to the scope of the order which is to be entered once the unlawful practice is established. Respondent suggests that after the case went back from this Court, it asks for administrative consideration of the scope of the order. But it seems to me that the record hardly sustains that. What the respondent did was to request the Court of Appeals to summarily set aside or modify the Commission's order or to remand the proceeding for appropriate further action by the Commission itself. This was not in any sense a request to the Commission and indeed, it wasn't any primary request anyway. It was a sort of a falling back. If you won't give me what I want, we'll then send it back to the Commission. It didn't ask the Commission to do anything.
Potter Stewart: Well, could it -- our remand went to the -- what was the judgment of this Court?
Archibald Cox: For further proceedings in accordance to this (Inaudible).
Potter Stewart: Well, the case went back, I --
Archibald Cox: The case went back to the (Voice Overlap)
Potter Stewart: Yes, Commission.
Archibald Cox: That's correct.
Potter Stewart: And so --
Archibald Cox: But the Commission responds and argues, I see no reason to challenge it, would have the power to modify its order under those conditions.
Potter Stewart: Only if the case where remanded by the Court of Appeals to the Commission, wouldn't that be true?
Archibald Cox: I --
Potter Stewart: I don't know.
Archibald Cox: -- I guess -- well, I thought -- it suggested in Mr. Rowe's brief that I thought no reason to quarrel with him --
Potter Stewart: Well --
Archibald Cox: -- that the Commission could have done it even while the case was pending before the Court of Appeals for the Seventh Circuit. We said that --
Felix Frankfurter: I think that – don't you think that was a very dubious proposition.
Potter Stewart: So should I.
Archibald Cox: Well I was surprised I confer this. But as I say, I saw -- I saw no reason to argue and indeed without any disrespect, may I suggest that it's irrelevant anyway because the point is that of course it was not presented to the Commission. I don't say he didn't do everything he could at that stage. But he hadn't done what he's required to at the time he was required to do it.
Potter Stewart: What's the – the usual practice is -- you already told us this but if so I missed it, was the -- was this point ever raised in this Court --
Archibald Cox: No.
Potter Stewart: -- before any other case?
Archibald Cox: No, and it wasn't raised in the Seventh Circuit.
Potter Stewart: Or wasn't raised in the hearing.
Archibald Cox: It was the first time --
Potter Stewart: On a petition for rehearing here, it wasn't -- it wasn't raised then, was it or --?
Archibald Cox: It wasn't raise here in a petition to rehear it, no.
William J. Brennan, Jr.: Well I am sorry. When was it first raised?
Archibald Cox: It was first raised on the -- in the motion filed by the respondent in the court below when the case went back on remand from this Court.
Charles E. Whittaker: That -- with this Court's opinion in the Broch case is not the source of the cities felt need to revise its order. Isn't that what -- or maybe it is that gave rise to the need?
Archibald Cox: I don't -- I don't recall. I don't think I noticed anything in this Court's opinion. It would suggest that the -- this order should leave the respondent free to commit this -- this unlawful practices.
Charles E. Whittaker: No, but the majority's opinion as I recall finally limited the decision ad hoc really to the facts of this particular case, isn't it?
Archibald Cox: It was certainly a narrow opinion and it put aside some preference. Now, with respect that Mr. Justice Whittaker, I think that -- well, perhaps you thought of it before, it's quite true that in arguing the scopes of the order in terms of the kinds of practices forbidden that Mr. Rowe pointed out in the Seventh Circuit as he does here to the fact that the Court has not ruled in this case upon all the questions that might arise concerning the interpretation of Section 2 (c). But it should be remembered that the court below did not adopt that theory. It didn't modify this order in terms of the kinds of ways of passing on brokerage that would be forbidden. It simply cut it down with respect to on whose behalf you could engage in the unlawful practice. So it would seem to me that in terms of the scope of the order with respect to parties, if I may use what isn't a really accurate word with respect to person's effect, there was nothing in this Court's opinion to justify raising a point. And the other point was not sustained by the Seventh Circuit and of course, there was no cross-petition, so it isn't properly here because if there were merit to it, which we denied, it would require a modification of the decree at that kind of a point may not be presented to the Court unless it is raised by the respondent on a cross-petition.
Felix Frankfurter: The truth of the matter is that the question of the scope of the review, the order as such -- I mean the scope of the order wasn't an issue at all, and particularly --
Archibald Cox: No.
Felix Frankfurter: -- in original case.
Archibald Cox: No, it won't.
Felix Frankfurter: Naturally enough, the Federal Trade Commission didn't raise it and they will contend the sweeping decision they had below. Isn't that the truth of the law?
Archibald Cox: It was -- I think it was natural that it was raised here and I don't hold that against it.
Felix Frankfurter: No, no, no --
Archibald Cox: It's the failure to raise it for the Commission.
Felix Frankfurter: I'm not -- I'm not thinking any --
Archibald Cox: (Voice Overlap) Yes.
Felix Frankfurter: I'm not giving debit and credit. I'm just saying, explaining that this question is quite out of the case when it was new.
Archibald Cox: That is correct. I think so too.
William J. Brennan, Jr.: May I get this clear Mr. Solicitor, your position here is the same. It should have been raised before the Commission even before the order of the Commission order to review.
Archibald Cox: It should have been made as soon as the hearing examiner made what they call an initial decision or a proposed decision, setting forth the report, the order that he recommended because at that time, the respondent had fair notice of what kind of an order was proposed. If he had any objections, he should have set them forth then that they could have been examined and any additional relevant facts could have been put in the record and that I think indisputably, he failed to do.
Felix Frankfurter: Do you think -- do you think he was foreclosed at that point that in as much as this was a broad to his attack, the applicability of the statute. He couldn't, if he -- well, if he attacks that before the Commission and then came before the Court, he certainly weren't open for him to raise that before the Board -- the Court?
Archibald Cox: I would think not since he failed to raise it below. I think he could have raised it perhaps but we don't need to pass on this. I think perhaps he could have raised it on a petition for reconsideration, rehearing before the Commission after it had passed on the main question.
Felix Frankfurter: But I should think you just, do you think he could have raised it after he had succeeded in his main play that the whole thing was beyond the power of the Commission?
Archibald Cox: Raised in here --
Felix Frankfurter: Even (Voice Overlap)
Archibald Cox: No, I would think we hadn't presented it to Court.
Felix Frankfurter: No, no, no. If he -- he challenges the statutory applicability to this situation. He succeeds with the Court of Appeals and that everything what was he concerned with, then he comes here and losses, do you think thereafter, he couldn't have -- that will know that the substantive law question is raised, I now --
Archibald Cox: I think not for this reason. I think a good way to test the point is to inquire whether when he first went to the Seventh Circuit, he could then have said to the Seventh Circuit, point one, there was no violation of Section 2 (c); point two, even if there was, the order was too broad. And I would say that he could not -- that that indeed is the very state that the rule of administrative law is directed to and that while we can get it more complicated by bringing different courts in, that they all come back to that fundamental (Voice Overlap)
Felix Frankfurter: That's all or nothing for him and he went before the Court of Appeals. His position was all or nothing, (Voice Overlap).
Archibald Cox: It had to be.
Felix Frankfurter: That's your position.
Archibald Cox: It had to be. Now, I would -- I would like to recognize one possible distinction in going through these cases, it does seem to me that sometimes this situates -- sometimes this situation develops. There may be two disputes with respect to the substantive meaning of the statute. For example, let's assume that instead of one kind of practice here, there has been different ways on passing on broker, that he might have said, point one, the statute doesn't apply at all to a seller's broker which case you wouldn't have to go on by the second question. He might say, point two, leave it if he applies to me and practice A is on unlawful, it doesn't forbid practice B. Now, I will take if he had raised that substantive question, his failure to raise the parallel question with respect to the scope of the order would be immaterial because he's -- he's attracted attention to the question. But here, of course, the underlying question is whether unlawfully passing on brokers, underlying question for the Commission, would have been whether unlawfully passing on brokerage to Smucker, the sales from Canada Foods, properly gave rise to an inference that unless restrained respondent would give way to pressures from big buyer -- other big buyers in similar situations or was there's something so peculiar about the relations between Canada Foods, respondent to Smucker that the fact that he'd committed the unlawful practice in that instance, gave no reason as supposed, that he would commit the unlawful practice on behalf of that another seller. Now, that type of question, there was nothing in his presentation before the Commission that would have directed its mind to that type of question. So I do think that some of the general statements we've been made permitted that distinction.
Earl Warren: We'll recess now.